department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-122595-09 date date internal_revenue_service number release date index number ----------------------- ------------------------------------ ---------------------------- ----------------------- ---------------------------------- legend taxpayer ---------------------------------------------------------------------- ---------------------------- state a lp a b c d e year f year g city a h ------------ --------------------------- ---- ---------- ------------ ---------- ---- ------- ----- ------- -- ------------------- ---- plr-122595-09 city b i j state a date k l ------------------------ ----- -- ---------------- -------------------------- ------------ ---------- property a ----------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- llc month type type month m n o date month date month p -------------------------------- -------------- ----------- ---------- ---------------- ------------- ------------- ------------- ----------------------- ---------------------- ---------------------- -------------------- -------------- plr-122595-09 q r -- ----- dear ------------ this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you have requested a ruling that the net_income derived by taxpayer from the sale of property a will not be treated as net_income derived from a prohibited_transaction under sec_857 of the internal_revenue_code and therefore the tax under sec_857 will not apply to taxpayer’s sale of that property facts taxpayer is a state a real_estate_investment_trust reit that has elected under sec_856 to be treated as a reit for federal_income_tax purposes taxpayer is the managing general_partner of lp and owns approximately a percent of the outstanding common units of lp lp through business entities classified as taxable reit subsidiaries trss partnerships or disregarded entities owns and operates a diversified portfolio of real properties and makes loans to third parties taxpayer currently has a market capitalization of b dollars taxpayer has total debt outstanding of approximately c dollars of which d dollars will come due over the next three years through its interest in lp taxpayer owns a portfolio of rental real_estate that has ranged from e properties in year to approximately f properties in year as of date taxpayer’s portfolio included g office properties located in the city a metropolitan area h office properties in the city b metropolitan area i retail properties located in various areas j industrial properties located in state a and other properties the gross value of the portfolio as of date was in excess of k dollars taxpayer’s gross rental income for year was approximately l dollars taxpayer represents it acquired each of the properties in its real_estate portfolio with the intention to hold it on a long-term basis for the production of rental income and appreciation in value taxpayer intends to sell property a which is owned by the property partnership llc taxpayer has acquired interests in llc both directly and through lp lp has owned nearly r percent of llc at all times since month to date llc has never owned other real_estate_assets and has made no sales taxpayer’s intent was to convert property a from a type building to a type building and to hold the building on a long-term basis for rental to tenants as of the end of month taxpayer had spent approximately m dollars in reconstruction costs for property a and has budgeted another n dollars to cover additional costs additionally plr-122595-09 taxpayer will also pay approximately o dollars to reimburse the sole tenant of property a for the tenant’s costs of improvements to the building on date llc entered into a lease in which it agreed to lease the entire office space in property a to a tenant for years with rent payable beginning in month on date lp entered into a lease with a tenant to occupy the retail_space at property a in month taxpayer was contacted by an independent unrelated real_estate broker concerning whether taxpayer would be interested in selling one of its type properties in city b the real_estate broker was seeking property on behalf of a client and property a matched the buyer’s criteria taxpayer represents that the broker’s inquiry was wholly unsolicited and that the taxpayer had not previously intended to sell the property or engage in any marketing or advertising activity with respect to selling property a it is anticipated that taxpayer and the buyer will reach an agreement for the purchase and sale of property a and that the sale will close in month the gross_proceeds of the sale are expected to be approximately p dollars the aggregate expenditures made by taxpayer during the 2-year period that will end on the date of sale that are includible in the basis_of_property a will exceed percent of the net selling_price of property a llc has never owned any other real_estate_assets and has made no sales from time to time taxpayer has made a limited number of property sales from its portfolio of rental real_estate taxpayer represents that each of those sales was motivated by its own unique business reasons and circumstances and none of the prior sales constituted the sale of property_held_for_sale to customers in the ordinary course of the taxpayer’s business over the course of the past twelve years in which taxpayer’s rental real_estate portfolio has grown from approximately e properties to f properties taxpayer has made on average one sale per year the highest number of sales made in any year during that period was q in light of the current extreme economic conditions taxpayer is now willing to sell property a as a result of the current credit crisis taxpayer has limited access to financing to meet its operating cash needs and repay debt obligations taxpayer intends to use the proceeds from the sale of property a to fund those cash needs law and analysis sec_857 of the code imposes a tax for each taxable_year of a reit equal to percent of the net_income_derived_from_prohibited_transactions under sec_857 the term prohibited_transaction means a sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property plr-122595-09 sec_857 excludes certain_sales from the definition of a prohibited_transaction under sec_857 the term prohibited_transaction does not include a sale of a property that is a real_estate asset as defined in sec_856 and that is described in sec_1221 if - i ii iii iv v the reit has held the property for not less than years the aggregate expenditures made by the reit or any partner of the reit during the 2-year period preceding the date of sale that are includible in the basis of the property do not exceed percent of the net selling_price of the property i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate bases as determined for computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases of all the assets of the reit as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all the assets of the reit as of the beginning of the taxable_year in the case of property which consists of land or improvements not acquired through foreclosure or deed in lieu of foreclosure or lease termination the reit has held the property for not less than years for production of rental income and if the requirement of clause iii i is not satisfied substantially_all of the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit itself does not derive or receive any income_property described in sec_1221 includes property held by a taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business the legislative_history underlying sec_857 which was added to the code by the tax reform act of indicates that the purpose of that section was to prevent a reit from retaining any profit from ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project s rep no 84th cong 2d sess vol c b to determine whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the tax_court has held that several factors must be considered none of which is dispositive among those factors are the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the plr-122595-09 number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales and the time and effort the taxpayer habitually devoted to the sales generally it is the purpose for which property is held at the time of the sale that is determinative although earlier events may be considered to decide the taxpayer’s purpose at the time of the sale see 89_tc_467 under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 taxpayer has represented that property a was acquired to generate rental income and to hold as a long-term investment for appreciation in value taxpayer made no affirmative effort to sell the property and is only selling property a to obtain needed liquidity due to the current extreme economic conditions taxpayer did not use a sales office or have a sales representative acting on its behalf with respect to the sale of property a neither taxpayer nor llc has a history of making numerous extensive continuous or substantial sales of properties as discussed in cottle supra rather taxpayer has a minimal prior sales history and llc has not held or sold any other_property accordingly we conclude that property a is not held by llc or taxpayer for sale in the ordinary course of its trade_or_business therefore the net_income derived by taxpayer from the proposed sale of property a will not be treated as income derived from a prohibited_transaction under sec_857 and no tax under sec_857 will be imposed on the income derived by taxpayer from the sale except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code plr-122595-09 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely david b silber_________ david b silber chief branch office of associate chief_counsel financial institutions products
